Citation Nr: 0833957	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the calculated amount of 
$28,269.12 was properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the calculated amount of 
$28,269.12.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the RO.  

The veteran failed to report to hearings with the Board 
scheduled in January 2003 and June 2007, without explanation.  
The Board construes these actions as a withdrawal of his 
request for a hearing.  



FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
disability compensation in the amount of $28,269.12, 
representing the amount he received in disability benefits 
for the period between October 6, 2000 and November 30, 2001.  

2.  This overpayment was created because the veteran failed 
to report his incarceration in a timely manner and thus 
received benefits to which he was not entitled.  

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of this debt.   

4.  The recovery of the overpayment would not be against 
equity and good conscience.  



CONCLUSIONS OF LAW

1.  The overpayment of benefits in the amount of $28, 269.12 
was properly created.  38 U.S.C.A. §§ 1506, 1521, 5112(b)(9) 
(West 2002); 38 C.F.R. § 3.660 (2007).

2.  The criteria to waive repayment of this debt are not met.  
38 U.S.C.A. §§ 1505(a), 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.665 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the indebted amount of $28,269.12, to include 
whether the overpayment was properly created.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that a claim of 
entitlement to waiver of an overpayment is not a claim to 
which VCAA applies.  Id. at 138.  

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

If the debtor in any way disputes the existence of the debt, 
the RO must review the accuracy of the debt determination.  
If the debtor is unsatisfied, he may appeal.  Id. See also 38 
C.F.R. § 1.911 (2007); VAOPGCPREC 6-98 (April 24, 1998).  

The RO fully complied with these requirements.  It reviewed 
the accuracy of its debt determination and advised him of the 
audit's findings in an April 2005 letter.  As will be 
discussed herein, the Board does not find that the debt was 
improperly established.  

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the  
procedures for submitting the application.  38 U.S.C.A. § 
5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2007) 
(procedures for applying for waiver).  

The Board finds that VA gave such notice to the veteran.  The 
notice also provided him with a description of the procedures 
for submitting an application for waiver.  Thus, VA fulfilled 
the statutory obligation that it had to give his the 
information needed to prosecute his waiver claim.  Id.  


Factual Background & Analysis

Validity of the Debt

The appellant has challenged the validity of the creation of 
the overpayment of disability compensation benefits in the 
amount of $28, 269.12.  The RO determined that the 
overpayment was properly created against the veteran.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R.  
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).  

Generally, a veteran who is incarcerated in a federal, state, 
or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980 and 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

Essentially, the Board must determine if the veteran's debt 
due to overpayment of his veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to VA 
compensation benefits at the full rate during his 
incarceration; or, if he was not legally entitled to these 
benefits during this period, then it must be shown that the 
VA was solely responsible for the erroneous payment of excess 
benefits.  

By way of history, service connection was in effect for post-
traumatic stress disorder (PTSD), effective on July 1, 1995, 
at the 100 percent rate.  Service connection was also in 
effect for flatfoot and a right shoulder disability, each 
rated at 30 percent.  

Also service-connected were: residuals of an appendectomy; 
left varicocele; fracture of left radial head; bilateral 
hearing loss; shell fragment wound, right forearm; scar, bone 
graft site, right iliac crest; and scar bone site graft, left 
iliac crest- all evaluated as noncompensably (no percent) 
disabling.  The veteran was also entitled to gross monthly 
military retired pay, which was discontinued in full from 
June 1, 1996 based on receipt of the VA total disability 
compensation award.  

The record shows that in December 2000, the RO received a 
letter from the veteran, in which he requested that his 
address be changed to reflect his uncle's address.  In this 
letter, the veteran also requested that his uncle be 
appointed the new payee/custodian/conservator of his monthly 
checks, because he could not manage his affairs due to his 
service-connected PTSD, drug addiction, and related stress.  

In March 2001, the RO contacted the veteran's uncle by phone 
and was informed at that time that the veteran was 
incarcerated in Arizona.  The uncle did not know the details 
of the veteran's conviction or the dates of his imprisonment.  
Thereafter, the veteran's claims file was transferred to the 
RO since this was the veteran's current state of residence.  

In October 2001, the RO received a letter from a different 
uncle of the veteran.  This uncle indicated that the veteran 
was receiving treatment at a facility in Arizona and the 
veteran requested that he manage the veteran's affairs until 
such treatment was no longer required.  

On December 14, 2001, the RO contacted the Arizona State 
prison and was informed that the veteran had been 
incarcerated since August 2000 for a felony conviction, and 
was scheduled for release in September 2002.  On December 14, 
2001, a letter was sent to the veteran by which he was 
notified that his compensation benefits were being reduced to 
the 10 percent evaluation, effective from the 61st day of his 
incarceration (October 6, 2000).  The veteran was afforded 60 
days to submit evidence regarding the proposed reduction.  

On December 30, 2001, VA notified the veteran in writing that 
this resulted in an overpayment in the amount of $28, 269.12, 
for the period of October 6, 2000 through November 30, 2001.  

In January 2002, the RO received written notice from the 
veteran indicating that he was presently incarcerated.  

In his January 2002 letter, the veteran contended that he had 
not kept his whereabouts undisclosed from VA.  He stated that 
he informed the RO on numerous occasions where he was and 
also requested that his address be changed.  The veteran 
alleged further that in October 2000 he spoke to a VA 
employee and was informed that his compensation would not be 
reduced while he was incarcerated.  On this basis, he 
requested a waiver of the recovery of this debt.  

In a March 2002 decision, the Committee on Waivers and 
Compromises denied the veteran's request for waiver of the 
overpayment of VA compensation benefits in the amount of 
$28,269.12.  

It was also determined that there was no finding of fraud or 
misrepresentation, or bad faith on the part of the veteran in 
this case.  The veteran's only fault was said to be the 
failure to notify VA in writing that he had been 
incarcerated.  

Based upon the evidence, the Board finds that the debt in the 
amount of $28,269.12 was properly created.  There is no 
dispute that the veteran's incarceration in a penal 
institution for a felony commenced on August 7, 2000.  The 
law in the case is clear.  Under the terms of 38 U.S.C.A. § 
1114(a), October 6, 2000, the 61st day of incarceration, was 
the proper date for the reduction of his compensation 
benefits to the 10 percent rate.  

Clearly, under the law the veteran was not legally entitled 
to full VA compensation benefits effective on October 6, 
2000, the date of the initiation of the reduction of 
compensation benefits to the 10 percent rate.  

Thus, the veteran received disability compensation benefits 
that he was not entitled to receive, in the amount of $28, 
269.12.  There is no evidence that the original calculated 
overpayment and debt in that amount is incorrect.   

The veteran has indicated his understanding that he was not 
entitled to his full compensation while incarcerated.  The 
veteran's challenge to the validity of the debt stems from 
his contention that VA was aware he was incarcerated and that 
he never attempted concealed this fact.  

While acknowledging such contentions, it is clear that prior 
to January 2002, the veteran did not inform VA that he was 
incarcerated.  In the letter sent to the RO in December 2000, 
the veteran only indicated that his address should be changed 
to reflect his uncle's address; and requested his uncle be 
appointed the new payee of his monthly checks.  He did not 
indicate that he was incarcerated, but rather stated that 
such requests was made because he could not manage his 
affairs due to his PTSD, drug addiction, and related stress.  

Even though VA received general notification in March 2001, 
that the veteran was incarcerated, no details of the 
incarceration (i.e. felony vs. misdemeanor conviction or 
imprisonment term) were known at that time.  

Also, administrative procedures necessitated the transfer of 
the claims file.  The RO confirmed the details of the 
veteran's imprisonment in December 2001, after which it 
proceeded to act in a reasonably prompt manner in reducing 
the veteran's compensation.  

Regarding the additional contention that the veteran spoke to 
a VA employee and informed that person he was incarcerated, 
there is no evidence this occurred.  In addition, the Board 
notes that notice of incarceration must be in writing.  

Notably, the veteran himself did not seek to notify VA in 
writing of such until January 2002.  Therefore, the evidence 
clearly shows that VA was not solely responsible for the 
erroneous payment of excess benefits in violation of 38 
U.S.C.A. § 1114(a) while the veteran was incarcerated.  
Because the overpayment at issue did not result solely from 
VA error, there is no basis to conclude that it was 
improperly created. 


Waiver of the Debt

The veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
March 2002, the Committee denied the veteran's request for a 
waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because he was 
not at fault in the creation of the debt and that requiring 
him to repay the debt would result in severe financial 
hardship. 

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  

An indication of either "fraud, misrepresentation or bad 
faith" on the part of the veteran is found, a waiver is 
automatically precluded, and the principles of "equity and 
good conscience" will not even be considered or analyzed.  
See 38 C.F.R. § 1.963(a).  

Also, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  38 
C.F.R. § 1.965. 

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
balancing of faults (weighing fault of the debtor versus the 
fault of VA); (3) undue hardship (whether collection would 
deprive the debtor or family of basic necessities); (4) 
defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a  
legal obligation).  38 C.F.R. § 1.965.   

A review of the March 2002 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(a) (West 2002).  

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In this case, the 
Board finds that such recovery is not against equity and good 
conscience, and VA is entitled to recover its overpayment in 
the full amount of $28,737.51.  

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
failure to timely notify VA of his incarceration.  

The veteran continued to accept VA pension benefits during 
the time at which he was incarcerated, and VA, in a 
reasonably timely manner, reduced his award upon receiving 
notice of his incarceration.  Recovery of the overpayment 
would not defeat the purpose for which the benefits are 
intended.  

In this case, the veteran was not entitled to disability 
benefits following the 61st day after incarceration, and thus 
recovery of the debt would not defeat the intended purpose of 
the benefits.  

The Board additionally finds that failure to make restitution 
would result in unfair gain to the veteran because he 
received monetary benefits to which he was not entitled.  VA 
made erroneous payments of disability benefits based on the 
veteran's failure to provide written notice of his 
incarceration and he, in turn, benefited.  

Further, the Board has considered whether recovery of the 
debt would result in financial hardship to the veteran.  The 
veteran submitted a financial status report in January 2002 
detailing his income and expenses over the previous two 
years.  He indicated that he had total monthly income of 
$103, from VA retirement benefits.  He also reported monthly 
expenses for food, donations to a girls home; and storage for 
his vehicle and belongings all of which totaled $475.  

The veteran also indicated he had $5,000 in cash at his bank; 
$300.00 cash on hand; two cars totaling $3500; and tools and 
household items totaling $2,000.  Total assets were listed at 
$10,800.  

In a separate statement received in January 2002, the veteran 
indicated that he was legally entitled to $550 in monthly 
Marine Corps retired pay- since his VA disability 
compensation benefits had fallen below the Marine Corps 
retired pay during his incarceration.  

The RO notified the Defense Finance and Accounting Service 
(DFAS) so that the veteran could begin receiving his retired 
pay.  The veteran received a check for $10, 479.12 from DFAS 
in February 2003, to cover the period of October 6, 2000 to 
September 28, 2002.  

Despite additional requests for an updated Financial Status 
Report information, information to verify the status of his 
claimed dependent children (pursuant to a July 2004 Board 
remand decision); the veteran did not submit any additional 
information.  

Therefore, based on the available income and expense 
information, it is concluded that the record does not 
demonstrate that recovery of the remaining portion of the 
debt would have rendered the veteran unable to provide for 
life's basic necessities.  

In this regard, the veteran's total monthly expenses of $475 
could be reasonably have been met with his expected monthly 
income of $550.00 (VA disability compensation in the amount 
of $103 and Marine retirement pay in the amount of $447), 
with a monthly surplus of $75.  

The veteran has conceded that his basic life necessities were 
being met free of charge during his incarceration.  The 
additional minimal costs of vitamins and additional clothing 
were well within his means with the $75 surplus.  Finally, it 
should be noted that, after the veteran's release in 
September 2002, he would have only needed to notify VA in 
writing to in order to be restored at the 100 percent VA 
compensation rate.  

The Board recognizes that repayment of the debt may have 
required some sacrifice on the part of the veteran; however, 
absent a finding that the ability to provide for life's basic 
necessities were endangered, it may not be held that 
financial hardship resulted.  Therefore, undue hardship is 
not shown. 

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  

Further, there would be unjust enrichment.  While the 
elements as discussed are not all inclusive, a review of the 
record does not reflect any other basis upon which the claim 
may be granted.  Having considered all of the equities in 
this case, the Board concludes that waiver of recovery of the 
overpayment of disability benefits in the amount of $28, 
269.12 is not warranted.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

On these facts, the Board must conclude that the 
preponderance of the evidence is against waiver of recovery 
of the remaining overpayment; hence, the appeal must be 
denied.  





ORDER

The overpayment in question is a valid debt.  

The request for waiver of recovery of overpayment of 
disability compensation benefits in the original calculated 
amount of $28, 269.12 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


